The evidence in this case is not regarded as presenting any conflict. In other words, it is not a case in which the jury's decision upon conflicting evidence is binding upon this court. It is a case in which the jury has drawn an unauthorized conclusion from the uncontroverted facts. The only conclusion tenable from the undisputed facts is regarded as that stated in the original opinion. For that reason and upon the citation of authorities contained therein, the writer feels constrained to concur in the opinion reversing the judgment.